DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the container land area" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll (US 2016/0325896) in view of Thorstensen-Woll et al. (US 8,703,265).
Thorstensen-Woll ‘896 discloses a sealed container comprising (paragraphs [0003 – 0009] and Fig. 3):  a container having an upper land area surrounding a container opening, the upper land area (Fig. 3); and a tabbed sealing member sealed to the upper land area, the tamper evident tabbed sealing member including a multi-layer laminate including an upper laminate portion (12 from Fig. 1) partially bonded to a lower laminate substructure (14 from Fig. 1) to form a gripping tab via an unbonded portion (18 from Fig. 1) between the upper laminate portion and the lower laminate substructure, the gripping tab for removing the sealing member from a container opening, the lower laminate substructure below the gripping tab including at least a heat seal layer (30 from Fig. 1) for bonding to the container rim, an induction heating layer positioned for heating the heat seal layer (32 from Fig. 1), a bonding layer (36 from Fig. 1), and a polymer support layer (40 from Fig. 1), and wherein upon the sealing member removal from a container, the upper polymer support layer separates from at least a portion of the induction heating layer to isolate a residual ring of material on the container land area comprising material from the induction heating layer and the heat seal layer (paragraph [0030] and Fig. 2), wherein a bond strength of the polymer support layer to the induction heating layer is less than a bond strength of the polymer support layer to the upper laminate portion in a portion above the container land area (since at least some of the induction heating layer 32 separates from the support layer 
Thorstensen-Woll ‘896 does not specifically disclose a bonding layer below the induction heating layer and wherein upon the sealing member removal from a container, the upper polymer support layer separates from at least a portion of the induction heating layer to isolate a residual ring of material on the container land area comprising material from the induction heating layer, the heat seal layer, and the bonding layer.
Thorstensen-Woll ‘265 discloses a bonding layer clearly below the induction heating layer (310 and 320 from Fig. 3 and column 4, lines 29-38) for the purpose of providing improved interlayer bonding and/or improved tamper evidence because of a holographic image (column 3, lines 45-57), especially since Thorstensen-Woll ‘896 discloses that adhesives can be used to secure various layers together (paragraph [0032]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a bonding layer below the induction heating layer in Thorstensen-Woll ‘896 in order to provide improved interlayer bonding and/or improved tamper evidence because of a holographic image as taught or suggested by Thorstensen-Woll ‘265.
Wherein upon the sealing member removal from a container, the upper polymer support layer separates from at least a portion of the induction heating layer to isolate a residual ring of material on the container land area comprising material from the induction heating layer, the heat seal layer, and the bonding layer is provided upon the combination of Thorstensen-Woll ‘896 and Thorstensen-Woll ‘265 since Thorstensen-
Thorstensen-Woll ‘896 discloses wherein the isolated residual ring of material is independent of the size or positioning of the tab, wherein the polymer support layer is a polyolefin film or polyolefin foam layer or a multi-layer laminate including both film and foam components, wherein the heat seal layer is polyester, polyolefin, ethylene vinyl acetate, ethylene-acrylic acid copolymers, ionomers, medium density polyethylene, and combinations thereof, wherein the lower heat seal layer is about 0.2 to about 3 mils thick, wherein the induction heating layer is thinner than the heat seal layer, wherein the induction heating layer is about 0.3 to about 2 mils thick, further comprising a partial layer tabstock forming a portion of the tab wherein the tabstock is bonded to the upper laminate but not bonded to the lower laminate substructure below the tabstock (paragraphs [0003 – 0009], [0015], [0018 – 0019], [0021 – 0022], [0030], [0032] and Figs. 1-3).
	Thorstensen-Woll ‘265 discloses further comprising a colored polymer layer in the lower laminate substructure having a color that contrasts with at least some of the other layers in the lower laminate substructure (column 5, line 53 through column 6, line 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,899,506. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,899,506 encompass the scope of instant claims 1-18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
June 30, 2021